DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species IV (Fig. 10) in the reply filed on 08/08/22 is acknowledged.
Claims 1, 3, 7-9, 11, 13, 15 & 17 are currently examined.  Claims 2, 7-8, 10 & 16 are withdrawn (please see Examiner Notes below).  Claims 4-6 12. 14. 18-20 cancelled by Applicant.

Examiner Notes
In the claims 2 & 16, it appears to Examiner that the limitations in the claims 2 and 16 do not describe anywhere in the elected species of Fig. 10.  More likely, the limitations in the claims 2 & 16 have described in the non-elected Fig. 11 (e.g. step 420, lines 6-15 of page 16 in the original specification).  Therefore, claims 2 & 16 are withdrawn.  It is further noticed that if the independent claim 1 will be allowed in the future, then the claims 2 & 16 will not be rejoined because the limitations in the claims 2 & 16 do not describe in the elected Fig. 11. 
In the claims 7-8, it appears to Examiner that the limitation in the claims 7-8 do not describe anywhere in the elected species of Fig. 10. Therefore, claims 7-8 are withdraw.  
In case Applicant provides enough evidence that the limitation of claims 7-8 have described in the elected species of Fig. 10. In the future, if the claims 7-8 are to be rejoined, the claims 7-8 involve 112, 1st paragraph, as failing to comply with the enablement requirement.  Please see the reasons below.   It is further noticed that if the claims 7-8 will be rejoined and maintained 112, 1st paragraph, as enablement requirement.  In that case, the next office action will be Final Office Action because Examiner already addressed these issues in this office action. 
Claim 7 states that “initiating an alarm inducing dispensation of insulin if the measured pressure is below the variable threshold, but above a suspected occlusion threshold in response to determining that the delivery of insulin-in-transit and the alarm inducing dispensation of insulin is safe based at least in part upon at least one real-time blood glucose level; and initiating an occlusion alarm if the measured pressure after the alarm inducing dispensation of insulin increases by a predetermined amount or above the variable threshold”  without providing any supporting in the elected Fig. 10 or example(s) to get the result. The disclosure lacks of providing a definition of “inducing dispensation of insulin” or “an alarm inducing dispensation of insulin”.  The disclosure lacks of providing the value of suspected occlusion threshold (of the measured pressure).  What is the value of “suspected occlusion threshold”? and how is the “suspected occlusion threshold in response to determining that the delivery of insulin in-transit and the alarm including dispensation of insulin is safe based at least in part upon the at least one real-time blood glucose level”? Can Applicant provide an example to support the limitations above? The term “... the alarm inducing dispensation of insulin is safe based at least in part upon the at least one real-time blood glucose level” is vague. Is the system still producing an alarm even in safe condition (upon the at least one real-time blood glucose level)? 
Claim 8 states that “wherein the alarm inducing dispensation of insulin is less than or equal to a maximum basal insulin dose to be delivered to the user over the next hour; wherein if the alarm inducing dispensation of insulin does not result in the initiation of the occlusion alarm and a control algorithm does not automate subsequent basal insulin deliveries, the alarm inducing dispensation of insulin is subtracted from future programmed basal insulin doses”  without providing any supporting in the elected Fig. 10 or example(s) to get the result.  One having ordinary skill in the art would not be able to use the invention in its entire scope without undue experimentation because no explanation or guidance has been disclosed as to how to get the result as required in the claim 8.  Applicant may argue that one in the art would know how to make and use the invention; however, this would not be persuasive because the disclosure fails to include the limitation in the claim 8 without undue experimentation due to the broad nature of the claims and therefore the amount of direction provided is insufficient to constitute an enabling disclosure.
Due to the failure of Applicant to adequately describe the invention, one would have to experiment unduly to reach the claimed result and thus the invention is not enabled.
It is further noticed that if the claim 2 is allowed in the future, the Applicant should clear the 112 issue in the claims 7-8 or cancel the claims 7-8.

Claim 10, it appears to Examiner that the limitation of claim 10 has described in the non-elected species of Fig. 12 (e.g. step 540, see lines 14-16 of page 21 in the original specification).  Therefore, claim 10 is withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 9-11, 13, 15 & 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1 and 15 state that “the variable threshold being dependent upon at least one detected blood glucose value” without providing any supporting interconnecting information to get the result. The disclosure lacks of explanation the variable threshold of the measured pressure being depended on the detected blood glucose value to determine an occlusion. 
Therefore, it is not clear how to make or use the invention because one having ordinary skill in the art would not know how to get the claimed result.
Examiner acknowledges that an occlusion happens if the measured pressure in fluid pathway of the medication delivery device exceeds a variable threshold.  However, it is unclear to Examiner that the variable threshold of the fluid pressure being dependent upon the detected blood glucose value. 
As to the level of one of ordinary skill in the art, one could not make or use the invention with the provided disclosure. Due to the lack of any explanation on determining a relationship in between the variable threshold of the measured pressure in the fluid pathway and the detected blood glucose value., one could not make or use the invention without undue experimentation.
As noted above Applicant has provided no way to determine the variable threshold of the measured pressure in the fluid pathway being dependent upon the detected blood glucose value and therefore the amount of direction provided is insufficient to constitute an enabling disclosure.
Due to the failure of Applicant to adequately describe the invention, one would have to experiment unduly to reach the claimed result of the variable threshold being dependent upon the detected blood glucose value and thus the invention is not enabled.

The other dependent claims 3, 9-11, 13 & 17 are being rejected due to their dependencies. 

Claims 9-11 & 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Nowhere in the original specification not the elected Fig. 11 describes the limitations in the claims 9-11. 
The claim 13 depends on the claim 11 and therefore, it is being rejected due to the dependency.




The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 9, 11, 13, 15, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “... if the measured pressure exceeds a variable threshold, the variable threshold being dependent upon at least one detected blood glucose value” of claims 1 & 15 is vague. It is unclear to Examiner that the “variable threshold” is measuring based on measured pressure from the infusion fluid or the “variable threshold” is measured and based on the detected blood glucose value. 
The other claims 3, 9, 11, 13 & 17 are also being rejected due to their dependencies. 
The limitation “the intended dispensation” of claim 9 is vague.  It is unclear to Examiner that what is “the intended dispensation”? 
Claim 9 recites the limitation "the intended dispensation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the amount..." in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 15 & 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Estes (US 7,938,797).
Regarding claims 1 & 15, Estes discloses a method for detecting an occlusion in an automated medication delivery system comprising: 
detecting at least one real-time analyte level for a user (e.g. the monitoring device 50 is configured to supply information indicative of a user’s blood glucose level to the infusion pump assembly 60, col. 3, lines 57-59; or receive glucose monitoring data, steps 505, 605, 805, 905, 1105, in Figs. 13-16 & 21); 
determining a dosage of medication for delivery to the user based on the at least one real- time analyte level, wherein the dosage of medication is determined without user input (the pump assembly 60 is configured to adjust the basal delivery rate, bolus dosages, and timing, or other tasks performed by the pump assembly 60 based on information received from the glucose monitoring device 50, see col. 4, lines 1-4); 
initiating a dispensation of the determined dosage (bolus dosages, col. 4, lines 1-4) of the medication using a medication delivery device (pump assembly 60), (also see col. 20, lines 18-20 states that the controller device 200 activates the drive system 300 to deliver an incremental dosage of medicine in accordance with the basal delivery program); 
measuring a pressure of the medication in an infusion fluid pathway of the medication delivery device (detect fluid pressure in medicine flow path, step 408 in Fig. 12, col. 20, lines 13-30; and 
initiating an occlusion alarm (step 435 in Fig. 12) if the measured pressure exceeds a variable threshold (steps 415, 425, 430 & 435 in Fig. 12, col. 20, lines 37-60; also see Fig. 11A shows that t5-t9 > pressure threshold level 410 for occlusion alarm), the variable threshold being dependent upon at least one detected blood glucose value (e.g. the infusion pump is configured increase the sensitivity of the occlusion detection system when the information from the glucose monitoring device indicates that the user’s blood glucose is greater than a normal range, col. 1, lines 29-37, col. 2, lines 2-7, col. 2, lines 18-55.  
Regarding claims 3 & 17, wherein the medication is insulin and the analyte levels are glucose levels.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783